Title: From William Stephens Smith to Abigail Smith Adams, 7 November 1814
From: Smith, William Stephens
To: Adams, Abigail Smith



Very Dear and Respected Madam.
Washington Novr. 7th. 1814

On Saturday the 5th. I received your Letter of the 28th. ulto: the introduction you have given to the Revd. Edward Everet, when presented will be received to the full extent of his most sanguine expectations, I love the introduction of Worthy Characters from those I love and esteem—
That the communications from our dear Caroline to you are satisfactory, is highly gratifying to me, and that we should have so accorded in the previous arrangements corresponding with your correct Judgement is a great source of comfort to me—
I do not wonder that you should have been surprised by the first communications from my Sister, relative to the engagement and proposed marriage of Abby, and the question being promptly settled, they should sett off and pay their respects to you at Quincy—This, of course the marriage having taken place, they were in duty bound to do—
My Sister made a communication to me on this subject previous to the marriage—I know Mr: Bryant Johnson the father of the young Gentleman, the Husband of Abby—His has been for years past of the most respectable merchants in Utica, he is a Director of the Bank, has retired from mercantile business, and is a Gentleman of great wealth and respectability—The son was in partnership with his father, and has an Independent fortune of five thousand dollars pr. Annum, exclusive of a floating capital, sufficient to employ his talents and industry in any line, to which his genius and acquirements may direct his mind—I recollect the young Gentleman in his fathers store at Utica, and am satisfied relative to the connection. With respect to the youth of Abby, your alarms must now have subsided, you say she is but a Girl of 16 and that altho’ for her years, she is discreet and solid it strikes you it is rather premature—I reconcile the arrangement in my own mind, when I recollect, that my own Dear Mother, was not  years older than myself, and certainly I was not an embecile or drooping Chicken, This is a question I should entirely leave to individual femal calculation—I recollect some years past, to have asked my Sister Nancy, if she had ever thought on the subject, whether she was fit to be married? She answered, why really Brother, I have never though seriously on the Subject but I suspect I am as fit to be married now, as I ever shall be, I observed she did not like that even a doubt should exist, I smiled at her answer and passed on—Some time after a Mr. Seaton of New York a young Gentleman of family, figure and Education, was very attentive, wrote poetry displaying Genius and taste, I supposed he would have been cultivated and caressed, but no—she frisked—she flirted—Shook herself a little and turned herself about—I noticed the flirtation, but let it pass in silence, being of opinion, that on so interesting a subject, the female mind should be left to the operation of its own biass uninfluenced by the advice or solitude of friends—Nancy permitted the question to pass or perhaps could not stand still long enough to hear it put—I have since noticed the agitation of her nerves and her excessive sensibility on various subjects, she flew for relief to hartshorn, volatile salts, soporificks, cephalic draughts and phlebottomy, when, if she had have used the mild Seaton, she would have been perfectly tranquil, and perhaps passed thro’ life with ease and composure occasionally singing the song of “high my kitten my kitten” &c.
Sally may have been a little enthusiastic on the Subject but her solicitude to see her amiable Daughter settled for life in the lap of ease affluence and affection, was surely praise worthy, that Abby by her letters may have appeared to have been carried away with religious Enthusiasm I am not astonished at—it proves to me one thing, however too young she may have appeared to you to be married, still she had arrived at the age of expansion of person and mind, that she could not be easy untill she fell in love with some thing, and Susan very shrudly observed, that all her thoughts she was sure were not in heaven, for while she was writing in a style and manner altogether upon religion, she calmly submitted to a warm Courtship, which had more of Earth in it than heaven, she had never given her any intimation of the business, which she does not half like however divinely it has terminated; Abby now no doubt will give her some intimation of the business, which may satisfy Susans curiosity for a while—I dare say before this reaches you all parties will be perfectly tranquilized—Mr. Johnson and his dear Wife, my nervous Sister, and the sprightly Susan will be settled down in ease and content, ceasing to wander, she will resign herself to the wise dispensations of an over ruling Providence, and consent to similiar arrangements, which under your guidance and with your approbation, may present itself—If she reads this, keep your Eye upon her—there now, see how queer she looks, off she goes, laughing and trotting up stairs—well gram-ma—it dont signify, that dear uncle of mine is an odd fish.
Accept of my thanks for the communications as to my Son William, I am pleased that the Commission to him has at last arrived, I hope he will profit by it and remain abroad for a time, for be assured my dear Madam we are not about reclining on a bed of roses for years to come, we shall be pressed by foreign War with vigour and we already stand tottering on the confines of internal commotion what are the objects and what will be the result of the meeting of Deligates from the new England states at Hartfor?—can any national good spring out it? I fear not—
Any Letters addressed to Mr. Adams in Russia put under cover by you and sent to Mr. Monroe will be forwarded alway’s with the public dispatches, they do not like to say alway’s, when they are about to make communications—remember me affectionately to the President and the expanded family Circle
Yours sincerely
W: S: Smith